UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
                                                                 :
ERIN E. KIS,                                                     :
on behalf of herself and all                                     :
others similarly situated,                                       :
                                                                 :   Case Nos. 4:18-cv-54
                                                                 :             4:18-cv-434
                      Plaintiffs,                                :
                                                                 :
vs.                                                              :   OPINION & ORDER
                                                                 :
COVELLI ENTERPRISES, INC.,                                       :
                                                                 :
                      Defendant.                                 :
                                                                 :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          In January 2019, the Court ordered Defendant Covelli Enterprises, Inc. to un-redact

some 1,200 documents it had partially withheld. 1 If Defendant believed any of those

documents were privileged, the Court required it to produce them for in camera review.2 In

February 2019, Defendant produced fifty-two such documents, claiming attorney-client and

work product privilege.

          The party asserting privilege bears the burden of proving it exists.3 Because this case

is here under the Court’s federal question jurisdiction, the Court applies federal common law

in determining whether the documents are privileged.4

          “Where legal advice of any kind is sought from a professional legal adviser in his

capacity as such, the communications relating to that purpose, made in confidence by the




          1
              Doc. 157.
          2
            Id.
          3
            United States v. Dakota, 197 F.3d 821, 825 (6th Cir. 1999).
          4
            Hancock v. Dodson, 958 F.2d 1367, 1372–73 (6th Cir. 1992). See Fed. R. Evid. 501.
Case Nos. 4:18-cv-54
Gwin, J.

client, are [protected by attorney-client privilege].”5 A document is also protected as “work

product” if it was prepared in anticipation of litigation by a party or his representative.6

         Forty-two of Defendant’s submitted documents are privileged under either the

attorney-client privilege or as work product. Ten are not.

         Defendant argues that all ten are privileged because they are attached to an attorney-

client communication.7 However, the mere fact that a document is attached to a privileged

communication is not enough. 8 Further, it appears that these are either independent

documents created outside the attorney-client relationship or documents Defendant sent to

Plaintiffs’ counsel.9 Defendant has thus not shown that they are privileged.

         Defendant claims that one of the ten documents is also protected as “attorney work

product.”10 Nothing, however, indicates that this document—a stock letter to Defendant’s

employees about a pay-change—was prepared in anticipation of litigation.11

         Thus, the Court ORDERS Defendant to produce to Plaintiffs non-redacted versions of

the documents Defendant labeled DEFPRIV03, DEFPRIV04, DEFPRIV08, DEFPRIV16,

DEFPRIV24, DEFPRIV25, DEFPRIV32, DEFPRIV34, DEFPRIV35, and DEFPRIV 45.

         IT IS SO ORDERED.


Dated: March 13, 2019                                             s/        James S. Gwin
                                                                  JAMES S. GWIN
                                                                  UNITED STATES DISTRICT JUDGE

         5
             Reed v. Baxter, 134 F.3d 351, 355 (6th Cir. 1998) (internal numbering omitted).
         6
            Fed. R. Civ. P. 26(b)(3).
         7
             Defendant labels these documents as: DEFPRIV03, DEFPRIV04, DEFPRIV08, DEFPRIV16, DEFPRIV24,
DEFPRIV25, DEFPRIV32, DEFPRIV34, DEFPRIV35, and DEFPRIV45.
          8
            E.g., Hilton-Roar v. State & Federal Communications Inc., No. 5:09-cv-1004, 2010 WL 1486916, at *7 (N.D.
Ohio April 13, 2010).
          9
             The documents include: a stock letter to employees about a pay-change, a wage conversion formula, an
employee’s wage history, a letter to Plaintiffs’ counsel, and an apparent tolling agreement with Plaintiffs.
          10
             Defendant labels this document as: DEFPRIV45.
          11
             The document appears to have been drafted more than a year before this case began and its content appears
largely unrelated to this suit.
                                                            -2-
